Burton L. Elliott Director, Dept. of Education #4 State Capitol Mall Little Rock, AR  72201-1071
Dear Mr. Elliott:
This is in response to your request for an opinion regarding Act 609 of 1989, which is entitled the "Arkansas Public School Choice Act of 1989."  Your question pertains to persons who have been expelled from their school districts at the time they make application to another school district for attendance pursuant to Act 609.  You have asked whether a district may refuse to accept such persons.
It is my opinion, following a review of Act 609, (codified at A.C.A. 6-18-206 (Supp. 1989)), that a school district may properly refuse to accept persons who have been expelled from their resident districts at the time they make application under the act.  Section 6-18-206 refers throughout to "students" and "pupils".  Section 6-18-206(a)(3) and (4) is illustrative wherein it states:
  (3)  The General Assembly therefore finds that these benefits of enhanced quality and effectiveness in our public schools justify permitting a student to apply for admission to a school in any district beyond the one in which he resides, provided that the transfer by this student would not adversely affect the desegregation of either district.
  (4)  A public school choice program is hereby established to enable any pupil to attend a school in a district in which the pupil does not reside, subject to the restrictions contained in this section.
It may reasonably be concluded that this language does not encompass one who has been expelled and who has not regained status as a student.1  Subsection (c) of 6-18-206, which addresses the responsibility for transportation of a "nonresident pupil", further illustrates this point.  This subsection states in pertinent part:
   The resident district may transport the student to the district boundary or to a point agreeable to the parent or the nonresident district within either the resident or nonresident district and count that student in the resident district's calculation for transportation funding.
It would, in my opinion, lead to absurdity to suggest that the resident district could count one who has been expelled from that district in its transportation funding calculation.  The act appears to presume, instead, that the applicant is a "student" or "pupil".
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 Webster's Seventh New Collegiate Dictionary (1972) defined "student" as "one who attends a school."  Webster's at 871.  A "pupil" is "a child or young person in school or in the charge of a tutor or instructor."  Webster's at 693.